El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El 19 de febrero de 1918, Carlos Conde y Casariego otorgó por ante notario a favor de Fernández Méndez y Com-pañía, S. en C. una carta de pago, que el Registrador de la Propiedad de San Juan, Sección Ia., se negó a inscribir—
“* * * porque habiéndose acabado el mandato para liquidar que confirió “Méndez y Compañía,” al disolverse, a “Villar y Com-pañía,” por virtud de la disolución de esta última sociedad, carece Don Carlos Conde Casariego, como único* interesado en la sociedad Villar y Compañía,” de poder para continuar liquidando a esta última sociedad, y por tanto para hacer confesiones de pago de un precio aplazado, que pertenece a la misma sociedad “Méndez y Com-*345pañía” en liquidación, poder que no aparece haberse sustituido por Vi-llar y Compañía a Don Carlos Conde al disolverse aquélla; * *
El registrador notificó su calificación al presentante del documento, sin que fuera por él recogido, por cuyo motivo, en cumplimiento de la ley, envió el dicho documento acom-pañado de otros que se presentaron con el mismo, a este tribunal para la resolución que fuere procedente.
El 2 de enero de 1906, por escritura pública, Carlos Conde y Eduardo Villar constituyeron una sociedad mercantil regular colectiva bajo la razón social de “Villar y Compañía.” El 6 de octubre de 1910, también por escritura pública, Vicente Méndez, “Villar y Compañía,” y Constantino García constituyeron una sociedad bajo la razón de “Méndez y Compañía,” siendo socio gestor Vicente Méndez, industrial Constantino García y comanditario “Villar y Compañía.” “Villar y Compañía” aportó a la sociedad una finca rústica en Santurce, P. E., de 4,934 metros cuadrados de extensión con edificios y una instalación completa de una fábrica de licores, negocio principal de la sociedad. Consta también por escritura pública otorgada el 1 de agosto de 1912 que el socio industrial Constantino García se separó de la sociedad. El 18 de diciembre de 1912, comparecieron ante notario Vicente Méndez y “Villar y Compañía” y disolvieron la sociedad “Méndez y Compañía,” encargando de su liquidación a “Vi-llar y Compañía” con amplias facultades. El mismo día 18 de diciembre de 1912, “Villar y Compañía” como liquidadora de “Méndez y Compañía” vendieron la fábrica de licores, incluyendo terreno y edificios, a “Fernández, Méndez y Com-pañía, S. en C.” por la suma de $41,261.90, de los cuales en-tregó la sociedad compradora a la vendedora en el acto del otorgamiento de la escritura veinte y seis mil pesos, quedando obligada a pagar el resto en plazos mensuales. En 4 de marzo de 1915 Carlos Conde y Eduardo Villar, disolvieron la sociedad “Villar y Compañía” sin que nada se hiciera constar en la escritura pública otorgada al efecto con res-*346pecto a la liquidación de la sociedad “Méndez y Compañía” encomendada a “Villar y Compañía.” Carlos Conde quedó encargado de la liquidación de “Villar y Compañía.” Así las cosas, el dicho Carlos Conde otorgó la escritura cuya inscripción negó el registrador. En ella expuso los ante-cedentes del caso y expresó que “Fernández Méndez y Compañía, S. en C.” habían pagado oportunamente a “Vi-llar y Compañía,” como liquidadora de “Méndez y Com-pañía,” el resto del precio de la venta a que se refiere la escritura de 18 de diciembre de 1912, por lo que le otor-gaba la más eficaz carta de pago. T consignó Conde además que otorgaba la escritura como único interesado en la men-cionada sociedad “Villar y Compañía,” liquidadora ésta de la otra sociedad “Méndez y Compañía.”
Examinados cuidadosamente todos los documentos a que nos hemos referido, se adquiere el convencimiento de que en realidad de verdad el único representante hoy de “Villar y Compañía” es Carlos Conde y siendo ello así, no vemos por qué no puede surtir efecto una declaración de Carlos Conde hecha a nombre de “Villar y Compañía.”
Es cierto que en la escritura de disolución de “Villar y Compañía” nada se dijo con respecto a lá liquidación de “Méndez y Compañía” encomendada a “Villar y Compa-ñía, ’ ’ pero aquí en verdad no se trata de un acto nuevo, sino simplemente de la confesión por parte del liquidador de “Vi-llar y Compañía” de que esta sociedad recibió a su debido tiempo a su vez como liquidadora de “Méndez y Compañía’ ’ el precio aplazado de la venta de que se ha hecho mérito.
Por virtud de lo expuesto opinamos que debe revocarse la nota y ordenarse al registrador que proceda a verificar la inscripción solicitada.
Revocada la nota recurrida, y ordenada la inscripción solicitada.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.